Title: From George Washington to Conrad-Alexandre Gérard, 5 July 1779
From: Washington, George
To: Gérard, Conrad-Alexandre


        
          Sir,
          New Windsor July 5th 79
        
        A report prevails here that Your Excellency intends shortly to take your departure for France. On a presumption of its truth, I take the liberty to request you will do me the Honor to take charge of the inclosed letter for the Marquis De la Fayette.
        I cannot but avail myself of this opportunity of assuring your Excellency of the high sense I entertain of your services to this country, and how much I should regret your absence, if I were not convinced that it will be employed to promote the mutual interests of France and America—With this consolation, I entreat you will accept the

homage of my sincerest wishes for your health and happiness; and that you may have a safe and agreeable passage and a happy sight of your friends. I have the honor to be With the highest respect & truest personal attachment Your Excellency’s Most Obedient & Most humble servant.
      